Loring, J.,
delivered the opinion of tbe court :
The petitioner claims of the United States the net proceeds of four hales of cotton cloth, and the court find the facts to he—
That in April, 1865, at the occupation of Eichmond by the army of the United States, the petitioner was a conductor on the Eichmond and Petersburg railroad, and was the owner and in possession of three bales of cotton cloth, stored by him in the freight depot of the Virginia Central railroad.
That the said three bales of cotton cloth were taken from the possession of the petitioner by the United States and sold by them, and the net proceeds thereof, amounting to $691 91 paid into the treasury of the United States.
That in 1865 the petitioner was a member of a company of soldiers raised by the confederate government in Eichmond for local defence, and constituting a part of its reserved force. ■
That at two or three times the petitioner served in said company when ordered out as a part of the reserved force of the confederates to oppose the troops of the United States, and he stood guard over federal prisoners putting up breastworks around Eichmond.
That in Eichmond there was an order of the confederate government “ to arrest all persons who did not have certificates showing they were members of companies.”
That the petitioner has not proved to the satisfaction of this court that he never gave aid or comfort to the late rebellion.
On the facts stated we are of opinion that the defendants are entitled' to judgment. The petitioner introduced his own testimony, and in that testified to his loyalty as follows: “ I was never called upon at any time during such employment (as conductor) to express, by act or *76word, any feeling I bad against the United States. I was always very prudent and. cautious in expressing my opinions in relation to the United States. I was in constant intercourse with the confederate military, and meeting and conversing with the officers daily in the transaction of my business. I never volunteered in any military service, hut two or three times I was ordered out as a part of the reserved force to oppose raids; and I have stood guard over federal prisoners putting up breastworks around Richmond. At one time we were so employed about two weeks.” This statement of the petitioner does not show that he could not have avoided the service in the confederate forces which he describes, and there is nothing in the testimony in the case to show that the order of the confederate government for the arrest of persons who had not certificates showing they were members of some company was enforced upon him.